DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-2, 5-6, 10-12, 14, 16-17, 20-21, 23, 26-37, 40 are currently pending.
Priority:  This application is a CON of PCT/US2018/032959 (05/16/2018)
PCT/US2018/032959 has PRO 62/553,691 (09/01/2017).
IDS:  No IDS was filed in this application.  Applicant is reminded of the duty of disclosure as per 37 CFR 1.56 and detailed in MPEP § 2000.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 10-12, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skog (US20150176073).
Regarding claim 1, Skog teaches A method for detecting a plurality of ribonucleic acids (RNAs) in a biological sample from a subject (Abstract: “a novel method for detecting the presence or absence of one or more transfer RNAs (tRNAs) contained in microvesicles from a subject”), the method comprising:
(a) constructing a cDNA library from the plurality of RNAs in the biological sample (Example 1; [0082]: “Small RNA cDNA library preparation was performed”), wherein an effective volume of the biological sample used to construct the cDNA library is less than or equal to about 1 mL ([0081]: “RNA was further concentrated to 10 μL); and 
(b) detecting RNA genome equivalents in the cDNA library ([0084]: “The small RNA cDNA library third PCR product was subcloned using the TOPO TA Cloning Kit (Invitrogen), and analyzed by Sanger sequencing. The sequences are shown in SEQ ID NOS. 7-14. The distribution of sequences, organized by origin, is shown in TABLE 1.”).   Regarding the effective volume language of the claim, the instant specification states:
[0022] As used herein, the term "biological sample" refers to a biological sample obtained from a subject that can either be directly used in the methods of the invention or be processed before being used in the methods of the invention.
and
[0023] As used herein, the term "effective volume" refers to the volume of the biological sample (e.g., a cell-free biological sample) that may allow the detection of at least about 100 different genes in the biological sample.
which corresponds to Skog’s “RNA was further concentrated to 10 μL” ([0081]).  
Regarding claim 2, Skog teaches wherein the effective volume of the biological sample is … (c) less than or equal to about 10 μL ([0081]: “RNA was further concentrated to 10 μL).
	Regarding claim 5’s language of wherein the biological sample is a cell-free biological sample, Skog teaches using a “biological sample” as defined by the instant specification at “RNA was further concentrated to 10 μL” ([0081]).
	Regarding claim 6’s language of wherein (a) at least about 100 different genes are detected, Skog teaches a wide range of genes corresponding the claim ([0061]: “a genome wide profile (set up to detect all possible expressed genes or DNA sequences)”; Examples 1-5; SEQ ID NOs 7-460).
	Regarding claim 10’s language of wherein the different genes comprise different categories of RNAs, Skog teaches a wide range of genes including categories of RNA corresponding the claim ([0061]: “a genome wide profile (set up to detect all possible expressed genes or DNA sequences)”; Examples 1-5; SEQ ID NOs 7-460).
	Regarding claim 11’s language of wherein the different categories of RNAs are selected from the group consisting of mRNA, lincRNA, miRNA, snRNA, and combinations thereof, Skog teaches a wide range of genes including categories of RNA corresponding the claim ([0061]: “a genome wide profile (set up to detect all possible expressed genes or DNA sequences)”; Examples 1-5; SEQ ID NOs 7-460).
	Regarding claims 12 and 14 language of wherein the biological sample is … a plasma sample, Skog teaches a plasma sample ([0080]: “plasma was isolated from a normal control”).
Regarding claim 16, Skog teaches  wherein step (a) comprises: 
(a1) breaking up lipid bilayers and/or ribonucleoprotein complexes in the biological sample ([0058]: “lysing the microvesicles”); 
(a2) removing deoxyribonucleic acids (DNAs) in the biological sample ([0058]: “DNase treating the extracted RNA”, “purifying the extracted RNA”); 
(a3) synthesizing a plurality of short, double-stranded complementary DNAs (cDNAs) oligonucleotides using the RNAs in the biological sample as templates ([0055]: “RNAs are then preferably reverse-transcribed into complementary DNAs”); 
(a4) ligating at least one adaptor to an end of each short, double-stranded cDNA oligonucleotide to generate a plurality of adaptor-ligated, double-stranded cDNA oligonucleotides ([0058]: “ligating adaptor oligonucleotides”); 
(a5) amplifying the plurality of adaptor-ligated, double-stranded cDNA oligonucleotides using primers that hybridize to the adaptor ([0055]: “amplification steps is reverse transcription polymerase chain reaction (RT-PCR)”; [0058]: “amplifying the small RNA cDNA library (e.g., using primers complementary to the 3′ adaptor oligonucleotides)”); 
(a6) selecting one strand of each adaptor-ligated, double-stranded cDNA oligonucleotide (Examples 1-5; [0058]: “amplifying the small RNA cDNA library (e.g., using primers complementary to the 3′ adaptor oligonucleotides)”); and 
(a7) amplifying the selected strand of each adaptor-ligated, double-stranded cDNA oligonucleotide to generate the cDNA library, wherein the cDNA library comprises cDNA oligonucleotides having the same sequences as the sequences of the genomic DNAs from which the RNAs are transcribed (Examples 1-5; [0058]: “amplifying the small RNA cDNA library (e.g., using primers complementary to the 3′ adaptor oligonucleotides)”).  
Regarding claim 17, Skog teaches the method of claim 16, wherein step (a4) comprises ligating two adaptors each to one end of each short, double-stranded cDNA oligonucleotide to generate a plurality of adaptor-ligated, double-stranded cDNA oligonucleotides, wherein the two adaptors are the same or different (Examples 1-5; [0105]).  
Regarding claims 36, Skog teaches wherein step (b) comprises: (b1) sequencing the cDNA library to detect the RNA genome equivalents ([0084]: “The small RNA cDNA library third PCR product was subcloned using the TOPO TA Cloning Kit (Invitrogen), and analyzed by Sanger sequencing. The sequences are shown in SEQ ID NOS. 7-14. The distribution of sequences, organized by origin, is shown in TABLE 1.”; [0105]: “The amplicons were sequenced with 150-bp paired-end reads on an Illumina MiSeq instrument”).
Regarding claim 40, Skog teaches wherein step (b) further comprises: (b2) mapping the RNA genome equivalents detected to different categories of RNAs (Table 1-6).   
	Therefore, the claims are anticipated.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 10-12, 14, 16-17, 20-21, 23, 26-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Skog (US20150176073) in view of Armour et al. (US20150299767) and Soldatov et al. (US20160053315).
Skog teaches as detailed in the 35 USC 102 rejection of claims 1-2, 5-6, 10-12, 14, 16-17, 36, 40 supra and is incorporated herein.  Claims 1-2, 5-6, 10-12, 14, 16-17, 36, 40 are also rendered obvious over Skog as one of ordinary skill in the art would have considered implementing the sequencing techniques taught therein and arrive at the claimed invention.
	Regarding claim 20, Skog teaches as detailed supra corresponding to wherein step (a3) comprises: (a3.1) synthesizing a plurality of first strand cDNAs by reverse transcribing the RNAs in the biological sample; 
but does not teach (a3.2) fragmenting the plurality of first strand cDNAs to generate a plurality of cDNA fragments; 
(a3.3) ligating a 3' primer to the 3' end of each cDNA fragment in the plurality of cDNA fragments; and 
(a3.4) synthesizing the plurality of short, double-stranded cDNA oligonucleotides using a targeting primer and the plurality of cDNA fragments as templates, wherein the targeting primer comprises a first portion comprising a sequence complementary to the sequence of the 3' primer and a second portion comprising a degradable sequence.
	However, one of ordinary skill in the art would have considered well-known techniques such as taught by Armour in combination with Skog to generate a directional library to identify the strands.  For example, Armour teaches such steps in Example 3 ([0204]-[0212]) comprising reverse transcription ([0205]), fragmenting ([0207]) which would be used in combination with Soldatov’s degradable sequences such as Uracil-N-Glycosylase digestion ([0037]-[0047]) and arrive at the claimed invention.   One of ordinary skill in the art would have considered such a use of primers comprising dUTP to introduce dUTPs into a second DNA strand and arrive at the claimed invention.
	Regarding claims 21 and 23, Soldatov teaches the Uracil-N-Glycosylase digestion of a recognition sequence ([0037]-[0047]; [0160]) which one of ordinary skill in the art would have considered in implementing to arrive at strand selective technique as in the instant claims. 
	Regarding claims 26-27, one of ordinary skill in the art would have readily considered that RNA would be removed by utilizing Soldatov’s uracil-N-glycosylase and further removal using heat or metal ion ([0153]: “Removal can occur by purification, … by selective degradation through certain chemicals, heat or radiation”).  
	Regarding claims 28-29, 32-33, one of ordinary skill in the art would have considered utilizing Soldatov’s uracil-N-glycosylase with the adaptor as taught by Soldatov ([0032]) to provide a distinguishable strand and further degrade a strand ([0162]) and arrive at the claimed invention.
	Regarding claim 30-31, specifying purification using charge-based beads, such techniques are well-known and routine in the art as disclosed by Armour ([0126]; [0202]) which one of ordinary skill in the art would have readily considered implementing in the step prior to amplification and arrive at the claimed invention.
	Regarding claims 34-35, specifying removal of rRNA prior to amplification and after strand selection, Armour teaches such a step ([0036], [0195]-[0199]) which one of ordinary skill in the art would have reasonably considered to reduce the rRNA representation and arrive at the claimed invention.
Regarding claim 37, although Skog teaches sequencing using an Illumina MiSeq instrument, but does not specify the number of sequencing reads.  However, one of ordinary skill in the art would have considered utilizing as many sequencing reads as necessary to provide accurate sequencing data including at least 10,000 reads and arrive at the claimed invention.
	One of ordinary skill would have had a reasonable expectation of success in the combination of Skog, Armour, and Soldatov because they all relate to sequencing techniques that are well-known in the art and would have been within the skill of one of ordinary skill in the art.  Combining such techniques would have been considered routine and within the technical grasp of one of ordinary skill in the art.  Thus, the combination to arrive at the claimed invention renders the claims obvious.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        July 2, 2022 02:47 pm